NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           26-MAY-2021
                                           09:01 AM
                                           Dkt. 55 ORD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

       JOHN DAVIS, Plaintiff-Appellant/Cross-Appellee, and
        HAWAII EMPLOYERS' MUTUAL INSURANCE COMPANY, INC.,
         Plaintiff-Intervenor-Appellee/Cross-Appellee, v.
   GP SERVICES, LLC, Defendant-Appellee/Cross-Appellant; and
     YOUNG BROTHERS LIMITED; JOHN DOES 1-5; JANE DOES 1-5,
   DOE PARTNERSHIPS 1-5, DOE CORPORATIONS 1-5, ROE NON-PROFIT
      CORPORATIONS 1-5, and ROE GOVERNMENTAL ENTITIES 1-5,
               Defendants-Appellees/Cross-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC111000497)

             ORDER GRANTING MOTION TO DISMISS APPEAL
      (By:  Ginoza, Chief Judge, Leonard and Nakasone, JJ.)
          Upon consideration of Plaintiff-Appellant/Cross-
Appellee John Davis's (Davis) April 23, 2021 Motion to Dismiss
Appeal, the papers in support and in opposition, and the record,
          IT IS HEREBY ORDERED that the motion is granted and
Davis's appeal is dismissed, under Hawai#i Rules of Appellate
Procedure Rule 42(b). The parties shall bear their own
attorneys' fees and costs in the appeal filed by Davis, without
prejudice to the parties recovering attorneys' fees and costs in
the cross-appeal filed by Defendant-Appellee/Cross-Appellant GP
Services, LLC.
          DATED: Honolulu, Hawai#i, May 26, 2021.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Katherine G. Leonard
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge